DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the RCE filed on 02/09/2021.
3.	Claims 1-20 were pending in the application. By this amendment, Claims 1, 2, 4, 5, 6, 7, 10, 11, 12, 13, 18 and 19 are amended and Claims 3, 8-9, 16-17 and 20 are cancelled. Claims 1-2, 4-7, 10-15, 18-19 are therefore pending for consideration.
2.	The office action is made Non-Final.


Examiner Note
3.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

6.	Claims 1-2, 4-7, 10-15, 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klose et al (US 20150350321 A1) hereinafter as Klose.

7.	Regarding claim 1 (Currently amended), Klose teaches system for viewing storage operations of a plurality of data storage cells that are not in network communication with each other using a global repository cell, the system comprising: 
a first data storage cell associated with a first enterprise system at a first location, wherein the first data storage cell comprises a first subordinate storage manager, a first primary data store, a first secondary data store, and a first media agent;
 	a second data storage cell associated with a second enterprise system different from the first enterprise system, at a second location different from the first data storage location, wherein the second data storage cell comprises a second subordinate storage manager, a second primary data store, a second secondary data store and a second media agent, and wherein the second data storage cell is not in communication with the first data storage cell; 
a global repository cell (GRC) at a third location comprising a third media agent, a data agent, and a master storage manager, wherein the global repository cell is not in direct network communication with the first data storage cell and the second data storage cell;
a cloud-based storage device in direct network communication with the first data storage cell at the first location and the second data storage cell at the second location, and the global repository cell at the third location; 
The combination of Figs 2-6 and the following paragraphs teaches each component of a first/second data storage cell, a global repository cell (GRC) and a cloud-based storage device:
 [0019], “offline messaging between a centralized data center that is a repository for certain information (hereinafter the "repository cell" or "repository storage operation cell") and one or more mobile/remote storage operation cells (hereinafter the "remote cell" (plurality of data storage cell)).  The repository cell is managed by a "repository storage manager (GRC)" that communicates to and from the remote cell via a specially-configured intermediary media agent (a third media agent). The illustrative intermediary media agent is configured to queue messages from the repository storage manager (GRC) that are directed to the remote cell, process them according to applicable parameters.”
[0021], “a repository storage manager (GRC) may instruct a remote storage manager (the subordinate storage manager of each data storage cell), via an intermediary media agent (a third media agent), to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent (a third media agent) during such times as communications to the remote are not possible. This offline messaging architecture may also be applied to clients of the repository cell that may be, like the remote storage manager, often and unpredictably out of communication with the repository storage manager (the global repository cell is not in direct network communication with the first data storage cell and the second data storage cell)”.
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0084], “Secondary copies 116 are also in some embodiments stored on a secondary storage device 108 (secondary data store of each data storage cell) that is inaccessible to the applications 110 running on the client computing devices 102 (and/or hosted services).  Some secondary copies 116 may be "offline copies," in that they are not readily available (e.g., not mounted to tape or disk).”
[0216], “An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead.  To facilitate this approval, the audit policy may further specify how a secondary storage computing device 106 or other system component should notify a reviewer that a sensitive object is slated for transfer.”
[0118], “An "information management cell" (or "storage operation cell" or "cell") may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140 (storage manager GRC) and at least one client computing device 102 (comprising data agent(s) 142 (data agent of the GRC)) and at least one media agent 144 (media agent of the GRC). A first cell (one of the plurality of storage cell) may represent a geographic segment of an enterprise, such as a Chicago office, and a second cell may represent a different geographic segment, such as a New York office.  Other cells may represent departments within a particular office (different enterprise system at different/separate location).  Where delineated by function, a first cell may perform one or more first types of information management operations (e.g., one or more first types of secondary or other copies), and a second cell may perform one or more second types of information management operations (e.g., one or more second types of secondary or other copies).”

wherein the system is configured to: 
transfer, by the first media agent in the first data storage cell and the second media agent in the second data storage cell  to the cloud-based storage device, metadata associated with data storage operations performed at the first and second data storage cells, 
[0018], “the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself”
[0021] For example, according to the illustrative embodiment, a repository storage manager may instruct a remote storage manager, via an intermediary media agent, to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent during such times as communications to the remote are not possible.
[0123], The data agent 142 (a media agent from the one or more data storage cells “the client computing device 102 of Fig 1C”) may receive control information from the storage manager 140 (GRC), such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144 (resides in the secondary storage computing device 106 of Fig 1C, the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177])
[0216], “For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.).  An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. “

access by the third media agent of the GRC, the metadata associated with the data storage operations performed at the first data storage cell, that is stored in the cloud-based storage device, wherein the cloud-based storage device is an intermediary between the first data storage cell, and the GRC and wherein the cloud-based storage device is an intermediary between the second data storage cell and the GRC ([0018], [0021], [0056], [0097], [0098], [0123], [0128], [0130], [0140], [0216], the storage manager (GRC) manages and access the metadata associated with data storage operation that’s been transferred from the pod cell that comprises the media agent to other target storage cell that also comprises media agent); 
receive from the cloud-based storage device, the metadata associated with the data storage operations performed at the first data storage cell and store the metadata to local storage of the GRC ([0018], [0021], [0123], [0216]); 
access the metadata at the local storage of the GRC to restore the metadata associated with the data storage operations performed at the first data storage cell ([0021], [0076], [0080], [0113], [0121], [0128], [0139]); and 
access the restored metadata to view storage operations performed at the first data storage cell associated with the first enterprise system ([0018], “the centralized data center (the global repository cell GRC) must be able to electronically retrieve metadata (the transferred metadata associated with data storage operations) associated with the data protected by the mobile/remote storage operation cell (SM2 the cloud- based storage device), which ultimately may enable access to the protected data itself.”. See also Fig 2, 3A, [0271]-[0288], “the metadata associated with step 1 (metadata about backup) may be collected (e.g., by the local media agent (not shown) performing the backup in secondary storage subsystem 118-1), reported to SM 1 (Remote storage operation cell 201 which can be in the Cloud), stored in management database 346, and according to the illustrative embodiment, further reported by SM 1 to SM 2 (repository cell 202 which is GRC) via media agent 244.” see also  [0276], “repository storage manager 2 (SM 2) is analogous to storage manager 140 described above.  SM 2 manages the repository storage operation cell and also communicates electronically with intermediary media agent 244 via communication pathway 243”).
859995.	Regarding claim 2 (Currently amended), Klose teaches the invention as claimed in claim 1 above and further teaches wherein the third location of the global repository cell is at a geographic or logical location that is different from the location of the first data storage cell and the second data storage cell.
[0118], “An "information management cell" (or "storage operation cell" or "cell") may generally include a logical and/or physical grouping of a combination of hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140 (storage manager GRC) and at least one client computing device 102 (comprising data agent(s) 142 (data agent of the GRC)) and at least one media agent 144 (media agent of the GRC). A first cell (one of the plurality of storage cell) may represent a geographic segment of an enterprise, such as a Chicago office, and a second cell may represent a different geographic segment, such as a New York office.  Other cells may represent departments within a particular office (different enterprise system at different/separate location).  Where delineated by function, a first cell may perform one or more first types of information management operations (e.g., one or more first types of secondary or other copies), and a second cell may perform one or more second types of information management operations (e.g., one or more second types of secondary or other copies).
959995.	Regarding claim 3 (cancelled), 

10.	Regarding claim 4 (Currently amended), Klose teaches the same method of the system claim 1.

1159995.	Regarding claim 5 (Currently amended), Klose teaches the invention as claimed in claim 4 above and further teaches wherein receiving the metadata associated with the data storage operations performed at the first pod cell includes: 
receiving, at the GRC, an indication that the first pod cell has been compromised (Fig 3A, [0075], [0291]-[0293], “At step 2A, intermediary media agent 244 transmits so-called "secure messages" to repository SM 2 (GRC), following one or more security measures and/or additional processing of messages received from remote SM 1 (Cloud). The security measures (e.g., firewall(s) or like features) protect the repository cell 202 from direct access by components of the remote storage operation cell 201, which components may have been physically or logically compromised”
Therefore SM2 (GRC) receives a secure message (the metadata, alert, status, response, etc) which is an indication from SM1 (Cloud) through the intermediate agent 244 that one component of the remote storage operation cell 201 for example the primary storage subsystem 117-1 has been compromise/down); and 
Therefore SM1 (Cloud) receives metadata for storage operations that indicate that one of the components of the remote storage operation cell 201 may have been physically or logically compromised and then send a secure message (the metadata, alert, status, response, etc) to the repository cell 202 through the intermediary media agent 244).  

1259995.	Regarding claim 6 (Currently amended), Klose teaches the invention as claimed in claim 4 above and further teaches browse operations (See [0117] “Via the user interface 158, users may optionally issue instructions to the components in the information management system 100 regarding performance of storage and recovery operations.  For example, a user may modify a schedule concerning the number of pending secondary copy operations. A user may employ the GUI to view (Browse) the status of pending storage operations or to monitor the status of certain components in the information management system 100”  in view of [0018] “storage operation cell that may be managed and tracked from a centralized data center even when network connectivity is inconsistent, unreliable, largely absent, and/or unpredictable. Moreover, the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself.”
Therefore the centralized data center (GRC) may browse/manage and track operations performed by the storage operation cell based on the retrieved metadata associated with the storage operation cell even if the storage operation cell has been compromised).83 60692-8147.US01/139227985.1 
 
1359995.	Regarding claim 7 (Currently amended), Klose teaches the invention as claimed in claim 4 above and further teaches wherein the metadata associated with data storage operations performed at the one or more pod cells comprises at least one of: identification of client computing devices protected by the data storage operations, subclient data protected by the data storage operations, locations of secondary copies generated by the data storage operations, and identification of a media agent that performed the data storage operations ([0018], [0069] “metadata associated with the data protected by the mobile/remote storage operation cell”, [0114], “metadata, such as metadata associated with secondary copy operations (e.g., what client computing devices 102 and corresponding data were protected)”., see also [0128], [0248], [0330] media agent performing the storage operation). 
 
1459995.	Regarding claims 8-9 (Cancelled), 
 
1659995.	Regarding claim 10 (Currently amended), Klose teaches the invention as claimed in claim 4 above and further teaches restoring the metadata associated with the data storage operations performed at the first storage pod cell via the data agent of associated with the global repository cell ([0113], the storage manager database (GRC) maintain the information management policy 148 such as a storage policy, index and stored in Mgmt.Db of the storage manager (GRC)).  

1759995.	Regarding claim 11 (Currently amended), Klose teaches the invention as claimed in claim 4 above and further teaches wherein the global repository cell is a master cell to first storage pod cell and second storage pod cell in an information management system hierarchy of pod cells (Fig 1C, 1D, [0118], “the components shown in FIG. 1C may together form an information management cell.  Multiple cells may be organized hierarchically.  With this configuration, cells may inherit properties from hierarchically superior cells or be controlled by other cells in the hierarchy (automatically or otherwise).”, see also [0200]), and wherein data from the first storage pod cell and second storage pod cell is used by the information management system to dynamically and automatically mitigate recognized risks within the information management system hierarchy of pod cells ([0067], [0118], [0120], [0151], [0179], [0200]-[0201]).

18.	Regarding claims 12-15 and 18-19, those claims recite computer-readable medium, excluding transitory propagating signals, storing instructions that, when executed by an information management system, cause the information management system to perform a method similar to the method of claims 4-7 and 9-10 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments
19.	In the remarks, applicant amended the claims to clarify the present invention, and argued that Klose did not teach the invention recited in Claims as amended.

20.	Applicant's arguments received on 02/09/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169